Citation Nr: 1532226	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-13 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active service from January 1967 to November 1968, including a tour of duty in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona in which the RO granted service connection for PTSD and assigned a 50 percent rating for that disability effective from July 9, 2008.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran has described difficulties with employment due to his service-connected disabilities to include PTSD and multiple orthopedic injuries stemming from stepping on an enemy explosive device in Vietnam in February 1968.  TDIU was denied by the RO in May 2009 and July 2013 rating decisions.  In a July 2015 informal hearing presentation before the Board, the Veteran's representative argues that TDIU is a part of this current appeal.  He urges that in July 2013 the RO should have considered PTSD as one of the disabilities that combine to render the Veteran unemployable.  Instead, the RO noted it could not consider PTSD because of this appeal pending before the Board.  He urges again that this present claim contemplates a TDIU.  The Board finds that the issue of a TDIU is properly before the Board.

The issue of entitlement to service connection for a low back disability secondary to service-connected right ankle, right knee and left femur and iliac crest disabilities has been raised by the record in a July 2015 informal hearing presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  The Board notes parenthetically that the Veteran has been deemed disabled by the Social Security Administration (SSA) due to back disability and obesity, and SSA documents are of record.  

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional development is required to comply with 38 C.F.R. § 3.159 prior to the Board's adjudication of these claims.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C. § 5103 (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the claim for increased initial ratings for PTSD, the Veteran's representative asserted generally in the July 2015 informal hearing presentation that the disability is more disabling than is currently reflected in the most recent medical examination evidence.  The most recent VA psychiatric examination was conducted in February 2012.  

In light of the Veteran's statements, made through his representative, that his disability picture has worsened since his last examination, another examination must be afforded to accurately assess his current level of functioning as to PTSD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Additionally, as it appears that the Veteran is undergoing ongoing treatment at a VA treatment center, updated treatment records should be associated with the electronic record. 

Finally, as to the issue of entitlement to TDIU, this claims should be addressed in conjunction with the claim for increased rating consistent with Rice, supra.  

Accordingly, the case is REMANDED for the following action:


1.  The AOJ should undertake appropriate development to obtain any outstanding, pertinent VA medical records and other relevant records not already obtained.

2.  The Veteran should also be afforded an examination by an examiner with appropriate expertise to determine the severity of the Veteran's service-connected PTSD. 

The pertinent Virtual VA/VBMS records must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should report the severity of the Veteran's PTSD in terms conforming to the appropriate rating criteria.  The examiner should also provide an opinion regarding the social and occupational impairment caused by the service-connected mental health disability.

The supporting rationale for all opinions expressed must be provided in the report.  The examiner should consider any mental disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.

3.  The AOJ should also undertake any other development it determines to be warranted to include any additional development as to the TDIU claim.

4.  Thereafter, readjudicate the Veteran's claims for an increased initial rating for PTSD and TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



